DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mast or rig, and drill carriage as recited in claim 12  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 10, the applicant recites , wherein the gearbox housing is arranged on a base plate, on which the rotary drives are also arranged.  However, the rotary drives are not positively recited in claim 10 or in claim 5 from which claim 10 depends.  It is unclear whether the applicant is intending to recite the rotary drive in combination with the rotary drive arrangement or just a functional limitation in relation to the rotary drive arrangement.  Correction or clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by German Patent DE 19906687 to Hartmann.

    PNG
    media_image1.png
    519
    782
    media_image1.png
    Greyscale

Examiner Annotated Figure 1
Referring to claim 1, Hartmann discloses a rotary drive arrangement for a drill rod having an outer pipe and an inner rod running at least in sections inside the outer pipe, in particular for double-head and/or overburden drilling, with  a first gearbox (3) for driving the inner rod (5) in a rotating manner and - a second gearbox (4) for driving the outer pipe in a rotating manner, wherein the first gearbox and the second gearbox are independent of each other, wherein - the first gearbox and the second gearbox are supported in a common gearbox housing (2) and are surrounded by the same (see paragraph 0027 of translation,  line 286).
Referring to claim 2,  Hartmann discloses the gearbox housing (2) has a center support (see Examiner Annotated Figure 1, at A) which runs approximately perpendicularly to the drilling axis and divides the gearbox housing into a first gearbox compartment  (inside housing part 50)) which faces away from a drilling tool side and a second gearbox compartment (inside housing part 51)  which faces towards the drilling tool side.
Referring to claim 3, Hartmann discloses the center support has a passage for the inner rod ( there is a passage for element 26 which is a part of rod 5).
Referring to claim 4, Hartman discloses the first gearbox (3) for driving the inner rod is arranged in the first gearbox compartment  (50) and the second gearbox (4) for driving the outer pipe is arranged in the second gearbox compartment (51).
Referring to claim 5, Hartman discloses the gearbox housing (2) has at least one first inlet opening ( opening where element 11 enters the housing)  for at least one first drive shaft of at least one first rotary drive and at least one second inlet opening ( opening where element 12 enters the housing) for at least one second drive shaft of at least one second rotary drive.
Referring to claim 6, Hartmann discloses the at least one first inlet opening (opening where element 11 enters the housing)  is located on one side of the center support  ( A) and the at least one second inlet opening ( opening where element 12 enters the housing)  is designed on an opposite side of the center support in the gearbox housing.
Referring to claim 7, Hartmann discloses the first gearbox (3) has a first spur gearwheel (27) and/or the second gearbox (4) has a second spur gearwheel (19) which are each rotatably supported in the gearbox housing.
Referring to claim 9, Hartmann discloses wherein on the second spur gearwheel (19) a second output element (34) is mounted for driving the outer pipe, on which second output element the outer pipe can be mounted in a torque-proof manner (see paragraph 0030, lines 309-310).


Claim(s) 1, 7-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pikowski 20130292179.
Referring to claim 1, Pikowski discloses a rotary drive arrangement for a drill rod having an outer pipe and an inner rod running at least in sections inside the outer pipe, in particular for double-head and/or overburden drilling, with  a first gearbox (31) for driving the inner rod (32) in a rotating manner and - a second gearbox (21) for driving the outer pipe (22) in a rotating manner, wherein the first gearbox and the second gearbox are independent of each other, wherein - the first gearbox and the second gearbox are supported in a common gearbox housing (70) and are surrounded by the same.
Referring to claim 7, Pikowski discloses the first gearbox (31) has a first spur gearwheel (34) and/or the second gearbox (21) has a second spur gearwheel (24) which are each rotatably supported in the gearbox housing.
Referring to claim 8, Pikowski discloses wherein on the first spur gearwheel (34) a first output element ( tooth system 35)  is arranged for driving the inner rod, the said first output element being connected in a torque-proof but axially displaceable manner to the inner rod ( see paragraph 0034, axial displacement is enabled). 
Referring to claim 9, Pikowski discloses wherein on the second spur gearwheel (24) a second output element (tooth system 25) is mounted for driving the outer pipe, on which second output element the outer pipe can be mounted in a torque-proof manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 19906687 to Hartmann in view of  German Patent DE 4402487  to Haus et al.  
Referring to claim 10, Hartmann does not disclose  the gearbox housing is arranged on a base plate, on which the rotary drives are also arranged.  Haus discloses a gearbox housing (housing for gears 47 and 46) is arranged on a base plate (21), on which rotary drives are also arranged ( through the gearbox).  The baseplate provide extras support to the gearboxes. Therefore, it would be obvious to one of ordinary skill in the art to modify the apparatus disclosed by Hartman to have the gearbox housing is arranged on a base plate, on which the rotary drives are also arranged in view of the teaches of Haus in order to provide more support for the gearbox and motor.


Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 19906687 to Hartmann in view of Jostes 20200300041 .
Referring to claim 12, Hartmann disclose a drilling apparatus having a rotary drive arrangement according to claim 1 (see fig. 1) that can be used on a carriage (see paragraph 0002, line 35-36).  Hartmann does not specifically disclose a mast or rig.  Jostes teaches it is known in the art to have a drill drive carriage (4) supported in a displaceable manner on a mast or rig (2).  Therefore, it would be obvious to one of ordinary skill in the art to modify the apparatus disclosed by Hartman to include a mast or rig and have the drill drive carriage supported in a displaceable manner in view of the teachings of Jostes because this is a well known type of drill rig. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672